     Case 1:19-cv-02684 Document 1 Filed 09/19/19 USDC Colorado Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No. ____________________

TRUE MOREHEAD COMPANY

               Plaintiff,

v.

OWNERS INSURANCE COMPANY,

               Defendant.



                                   NOTICE OF REMOVAL


TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR

        THE DISTRICT OF COLORADO

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

Owners Insurance Company (“Owners”) hereby removes this action from the Denver County

District Court, Colorado (state court case number 2019CV32924), to the United States District

Court for the District of Colorado on the ground that there is diversity jurisdiction under 28

U.S.C. § 1332(a). In support of removal, Owners states as follows:

                                        BACKGROUND

        1.     On July 31, 2019, Plaintiff True Morehead Company (“Plaintiff”) filed its

Complaint and Jury Demand (“Complaint”) against Owners Insurance Company in the Denver

County District Court, Colorado (“State Court Action”).

        2.     On August 20, 2019, Plaintiff effected service of the Complaint on Owners.

(Waiver of Service, attached hereto as Exhibit A.)
   Case 1:19-cv-02684 Document 1 Filed 09/19/19 USDC Colorado Page 2 of 8




       3.      The Complaint’s allegations pertain to the handling of Plaintiff’s claim for

insurance benefits under Owners Policy Number 144632-74059240-16 (“Policy”) related to

alleged damage to property located at 8721 Wadsworth Blvd, Arvada, Colorado 80003, 8723

Wadsworth Blvd, Arvada, Colorado 80003, and 8725 Wadsworth Blvd, Arvada, Colorado 80003

(“Property”). (Compl. ¶¶ 4, 10-11.)

       4.      Plaintiff submitted a claim for benefits under the Policy arising out of alleged

damage sustained to the Property during a hail storm on May 8, 2017. (Compl. ¶¶ 12-13.)

       5.      The Complaint alleges that Owners failed to pay all covered benefits owed under

the Policy for the alleged damage to the Property. (Id. ¶ 59.)

       6.      The Complaint alleges that Owners’ conduct constitutes a breach of contract and

an unreasonable denial of the claim under C.R.S. §10-3-1115. (Id. ¶¶ 55-65.) Plaintiff seeks

relief under C.R.S. §10-3-1116 of “two-times the amount of all covered benefits unreasonably

delayed.” (Id. ¶ WHEREFORE Clause.)

       7.      In addition to twice the covered benefit, Plaintiff seeks: a) “all covered benefits

owing under the Policy;” b) compensatory damages; c) costs; d) attorneys’ fees; and e) pre- and

post-judgment interest expense. (Id. ¶ WHEREFORE Clause.)

       8.      Owners contends that it did not breach the insurance contract, did not act in bad

faith, and did not violate C.R.S. §§ 10-3-1115 and 10-3-1116, and that Plaintiff is not entitled to

any recovery from Owners.




                                                 2
      Case 1:19-cv-02684 Document 1 Filed 09/19/19 USDC Colorado Page 3 of 8




                                  GROUNDS FOR REMOVAL

I.       REMOVAL IS TIMELY

         1.     This Notice of Removal is filed within thirty (30) days after service of the

Complaint on Owners, which occurred on August 20, 2019. (Waiver of Service, Ex. A.)

         2.     Removal of this action is therefore timely under 28 U.S.C. § 1446(b)(1). See

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (stating that

“defendant’s period for removal will be no less than 30 days from service”).

II.      DIVERSITY OF CITIZENSHIP EXISTS

         3.     There is complete diversity of citizenship among the opposing parties.

         4.     A notice of removal need only plausibly allege facts establishing diversity

jurisdiction. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

Extrinsic proof of facts establishing diversity jurisdiction may be required only when the plaintiff

challenges or the court questions such. See id.

         5.     Plaintiff is a Colorado company with its principal place of business in Colorado.

(Compl. ¶ 1.)

         6.     Owners is an insurance company organized under the laws of the State of Ohio

with its principal place of business in the State of Michigan. (Colorado Division of Insurance

Company Consumer Inquiry, attached hereto as Exhibit B.)

         7.     Because the parties are citizens of different states and Owners is not a citizen of

the State of Colorado, complete diversity exists and removal is proper. See 28 U.S.C.

§§ 1332(a)(1), 1332(c)(1), and 1441(b)(2); see also Tuck v. United Servs. Auto. Ass’n, 859 F.2d




                                                  3
   Case 1:19-cv-02684 Document 1 Filed 09/19/19 USDC Colorado Page 4 of 8




842, 847 & n.6 (10th Cir. 1988) (direct action proviso in § 1332 does not affect suits brought by

insured against own insurer).

III.   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000, EXCLUSIVE OF
       INTEREST AND COSTS

       8.        The amount in controversy in this action exceeds $75,000, exclusive of interest

and costs, as is required to maintain diversity jurisdiction. See Dart Cherokee, 135 S. Ct. at 554

(“[A]s specified in § 1446(a), a defendant’s notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”).

       9.        Plaintiff alleges that Owners has failed to pay covered policy benefits and

unreasonably denied payment of insurance benefits. (Compl. ¶¶ 56-59.)

       10.       Plaintiff’s Sworn Statement in Proof of Loss alleges that the replacement cost

value of the damage to the Property is $571,646.60 (Sworn Statement in Proof of Loss, attached

as Exhibit C.)

       11.       Should Plaintiff succeed in its claim under C.R.S. §§ 10-3-1115 and 1116, it seeks

two times the covered benefit, attorneys’ fees, and costs. (Id. ¶ 158.) See American Family Mut.

Ins. Co. v. Barriga, 418 P.3d 1181 (Colo. 2018) (discussing the calculation of damages under

§ 10-3-1116). Applying the statute’s multiplier to the amount of damages alleged in Plaintiff’s

proof of loss, Plaintiff is therefore seeking over $1 million under its statutory bad faith claim.

       12.       Plaintiff seeks an award of attorneys’ fees under C.R.S. § 10-3-1116. (See

Compl. ¶ WHEREFORE Clause.) “[W]hen a statute permits recovery of attorney’s fees a

reasonable estimate may be used in calculating the necessary jurisdictional amount in a removal

proceeding based upon diversity of citizenship.” Miera v. Dairyland Ins. Co., 143 F.3d 1337,




                                                  4
   Case 1:19-cv-02684 Document 1 Filed 09/19/19 USDC Colorado Page 5 of 8




1340 (10th Cir. 1998). Although the fees cannot be calculated with certainty at this juncture, it is

unquestionable that substantial attorney fees will be incurred in this matter.

       13.      Further, Plaintiff’s civil cover sheet filed in state court confirms that the amount

in controversy exceeds $75,000, exclusive of interest and costs. (See Civil Cover Sheet,

submitted herewith.) Plaintiff’s representation on its civil cover sheet establishes for the purposes

of federal diversity jurisdiction that Plaintiff seeks in excess of $100,000 in disputed damages,

exclusive of interest and costs. See Paros Props. LLC v. Colo. Cas. Ins. Co., 835 F.3d 1264,

1272–73 (10th Cir. 2016) (noting that state court civil cover sheet unambiguously indicated the

amount in controversy was more than $100,000 and that there was “no reason not to credit an

assertion by an officer of the court on a matter of significant consequence in the state

proceeding”).

       14.      In light of the foregoing, the amount in controversy exceeds $75,000, exclusive of

interest and costs.

                                              VENUE

       15.      Venue is proper in the District of Colorado pursuant to 28 U.S.C. §§ 1391(b)(2)

and 1446(a).

                      PROCESS, PLEADINGS, AND ORDERS SERVED

       16.      As required by 28 U.S.C. § 1446(a), Civil Local Rule 81.1, and this Court’s

Electronic Case Filing Procedures, Version 6.1, Section IV, 4.4(b), copies of service of process,

pleadings, and orders filed in the State Court Action are being provided along with this Notice of

Removal.




                                                  5
   Case 1:19-cv-02684 Document 1 Filed 09/19/19 USDC Colorado Page 6 of 8




                                    NOTICE OF REMOVAL

       17.     Pursuant to 28 U.S.C. § 1446, the filing of a copy of this Notice with the Clerk of

the State Court effects the removal of the State Court Action. A copy of the Notice of Filing of

Notice of Removal filed contemporaneously in the State Court Action is attached hereto as

Exhibit D.

                                          NO WAIVER

       18.     No waiver, and no admission of fact, law, or liability, including, without

limitation, the amount of damages, if any, is intended by this Notice of Removal, and all

defenses, affirmative defenses, and rights are hereby reserved.

                                         CONCLUSION

       19.     For the reasons set forth above, Owners removes this action to the United States

District Court for the District of Colorado.

       20.     Further, to the extent the Court has any questions regarding the issue of diversity

of citizenship between the parties, Owners reserves the right to conduct limited discovery on the

issue of diversity jurisdiction, as allowed by McPhail v. Deere & Co., 529 F.3d 947, 954 (10th

Cir. 2008).




                                                 6
   Case 1:19-cv-02684 Document 1 Filed 09/19/19 USDC Colorado Page 7 of 8




Dated: September 19, 2019                Respectfully submitted,



                                         s/ Elayna M. Fiene
                                         Terence M. Ridley
                                         Elayna M. Fiene
                                         Wheeler Trigg O’Donnell LLP
                                         370 Seventeenth Street, Suite 4500
                                         Denver, CO 80202-5647
                                         Telephone: 303.244.1800
                                         Facsimile: 303.244.1879
                                         Email: ridley@wtotrial.com
                                                  fiene@wtotrial.com


                                         Attorneys for Defendant,
                                         Owners Insurance Company




                                     7
   Case 1:19-cv-02684 Document 1 Filed 09/19/19 USDC Colorado Page 8 of 8




                     CERTIFICATE OF SERVICE (CM/ECF)

       I HEREBY CERTIFY that on September 19, 2019, I electronically filed the foregoing

NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system and that a copy of

the foregoing was emailed to the following email addresses:

Bradley A. Kloewer
David J. Furtado
Furtado Law PC
3773 Cherry Creek North Drive, Suite 755
Denver, CO 80209
Telephone: 303.755.2929
Email: brad@furtadolaw.com
          dfurtado@furtadolaw.com




                                         s/ Martha G. Caudillo
                                         Martha G. Caudillo
